Exhibit 99.2 4Q and Year-End 2010 Earnings Presentation February 9, 2011 TM 2 Forward-Looking Statements & Supplemental Information Forward-Looking Statements Certain expectations and projections regarding our future performance referenced in this presentation, in other reports or statements we file with the SEC or otherwise release to the public, and on our website, are forward-looking statements. Senior officers and other employees may also make verbal statements to analysts, investors, regulators, the media and others that are forward-looking. Forward-looking statements involve matters that are not historical facts, such as statements regarding our future operations, prospects, strategies, financial condition, economic performance (including growth and earnings), industry conditions and demand for our products and services. Because these statements involve anticipated events or conditions, forward-looking statements often include words such as "anticipate," "assume," "believe," "can," "could," "estimate," "expect," "forecast," "future," "goal," "indicate," "intend," "may," "outlook," "plan," "potential," "predict," "project," "seek," "should," "target," "would," or similar expressions. Forward-looking statements contained in this presentation include, without limitation, statements regarding future earnings per share, dividend growth and EBIT contribution, our priorities for 2011, the proposed merger with Nicor Inc. and our position as we enter 2011. Our expectations are not guarantees and are based on currently available competitive, financial and economic data along with our operating plans. While we believe our expectations are reasonable in view of the currently available information, our expectations are subject to future events, risks and uncertainties, and there are several factors - many beyond our control - that could cause results to differ significantly from our expectations. Such events, risks and uncertainties include, but are not limited to, changes in price, supply and demand for natural gas and related products; the impact of changes in state and federal legislation and regulation including changes related to climate change; actions taken by government agencies on rates and other matters; concentration of credit risk; utility and energy industry consolidation; the impact on cost and timeliness of construction projects by government and other approvals, development project delays, adequacy of supply of diversified vendors, unexpected change in project costs, including the cost of funds to finance these projects; the impact of acquisitions and divestitures; direct or indirect effects on our business, financial condition or liquidity resulting from a change in our credit ratings or the credit ratings of our counterparties or competitors; interest rate fluctuations; financial market conditions, including recent disruptions in the capital markets and lending environment and the current economic downturn; general economic conditions; uncertainties about environmental issues and the related impact of such issues; the impact of changes in weather, including climate change, on the temperature-sensitive portions of our business; the impact of natural disasters such as hurricanes on the supply and price of natural gas; acts of war or terrorism; and other factors which are provided in detail in our filings with the Securities and Exchange Commission.Forward-looking statements are only as of the date they are made, and we do not undertake to update these statements to reflect subsequent changes. Supplemental Information Company management evaluates segment financial performance based on earnings before interest and taxes (EBIT), which includes the effects of corporate expense allocations and on operating margin. EBIT is a non-GAAP (accounting principles generally accepted in the United States of America) financial measure that includes operating income, other income and expenses. Items that are not included in EBIT are financing costs, including debt and interest expense and income taxes. The company evaluates each of these items on a consolidated level and believes EBIT is a useful measurement of our performance because it provides information that can be used to evaluate the effectiveness of our businesses from an operational perspective, exclusive of the costs to finance those activities and exclusive of income taxes, neither of which is directly relevant to the efficiency of those operations.Operating margin is a non-GAAP measure calculated as operating revenues minus cost of gas, excluding operation and maintenance expense, depreciation and amortization, and taxes other than income taxes. These items are included in the company's calculation of operating income. The company believes operating margin is a better indicator than operating revenues of the contribution resulting from customer growth, since cost of gas is generally passed directly through to customers.EBIT and operating margin should not be considered as alternatives to, or more meaningful indicators of, the company's operating performance than operating income or net income attributable to AGL Resources Inc. as determined in accordance with GAAP. In addition, the company's EBIT and operating margin may not be comparable to similarly titled measures of another company. We also present certain non-GAAP financial measures excluding the effects of our proposed merger with Nicor.Because we complete material mergers and acquisitions only occasionally, we believe excluding these effects from certain measures is useful because they allow investors to more easily evaluate and compare the performance of the Company's core businesses from period to period. Reconciliations of non-GAAP financial measures referenced in this presentation are available on the company’s Web site at www.aglresources.com 4Q and 2010 Highlights •Record GAAP EPS of $3.00 per diluted share for 2010 •Adjusted EPS of $3.05, excluding approximately $4 million in after-tax costs related to Nicor merger •5% increase in operating income •Solid results across business segments, excluding sale of AGL Networks •Effective expense management •4Q10 GAAP EPS of $0.81 per diluted share •Adjusted diluted EPS of $0.86, excluding Nicor merger-related costs •Cold weather in 4Q10 drove solid results •Dividend increase of 2% in 2010 •Board of Directors approved $0.04 increase for •Solid balance sheet 3 Note: Please review the AGL Resources 10-K as filed with the SEC on 2/9/11 for detailed information. EBIT, Adjusted Net Income and Adjusted EPS are non- GAAP measures. Please see the appendix to this presentation or visit the investor relations section of www.aglresources.com for a reconciliation to GAAP. (1) Adjusted net income and adjusted EPS exclude Nicor-related merger costs of approximately $4 million, net of tax. 4 Consistent EPS and Dividend Growth Diluted EPS Growth Dividend Growth 2uidance: $3.10-$3.20 per diluted share Dividend increase of $0.04 approved by Board of Directors for 2011 (1)$3.00 diluted GAAP EPS; $3.05 adjusted, excluding Nicor merger costs. Please see the appendix to this presentation or visit the investor relations section of www.aglresources.com for a reconciliation to GAAP. (2) Estimate excludes Nicor-related merger costs. $3.10- 5 5 EBIT by Operating Segment 1% 69% 10% 20% Historical EBIT by Operating Segment 2ontribution NOTE: EBIT is a non-GAAP measure. Please see the appendix to this presentation or the investor relations section of www.aglresources.com for a reconciliation to GAAP. (1) AGL Resources sold AGL Networks in July 2010. •2010 EBIT increased 9%; key drivers include: •Magnolia and Hampton Roads Crossing pipelines added $27 million •New rates and regulatory infrastructure programs at Atlanta Gas Light and Elizabethtown Gas added $15 million •Effective O&M expense management •4Q10 EBIT up 12% with similar drivers as full year •2010 cap ex of $357 million vs. $354 million in 2009 •Customer count stable •2.263 million customers in 2010 vs. 2.266 million in 2009 •Virginia Natural Gas rate case filed 2/8/11 6 6 Distribution NOTE: COG Cost of Gas 7 7 Retail •2010 EBIT down 2%; key drivers include: •Migration of additional customers to lower-margin fixed price plans •Higher expenses due to marketing and legal costs •Offset by increased customer usage due to colder weather in 1Q and 4Q •Net income attributable to AGL Resources up by $11 million vs. 2009 due to increased stake in SouthStar •4Q10 EBIT down 5% with similar drivers as full year •Market share and customer count: •Georgia market share remains 33% •Georgia customer count 496K in 2010 vs. 504K in •Continue to explore opportunities to expand service offerings and customer base across multiple states 8 8 Wholesale •Annual EBIT up 4% •Unusually cold weather in 1Q and 4Q created asset optimization opportunities for Sequent •Effective expense management •Mark-to-market (MTM) gains on hedges in 2010 of $30 million; $14 million lower than MTM gains in 2009 •4Q10 EBIT $11 million •Cold December weather allowed Sequent to generate approximately 25% of its full year 2010 operating margin during 4Q •$3 million in MTM losses in 4Q10 vs. $9 million in MTM gains in 4Q09 primary contributor to y/y decline •Sequent storage rollout schedule for 2011 strong with $16 million in economic value locked-in •Five year average of $15 million locked-in at start of year •Results and timing can change based on market conditions •Increasing focus on fixed fee services •Building sources of operating margin less impacted by volatility in the marketplace Energy Investments •2010 EBIT of $4 million •Reduced EBIT primarily impacted by sale of AGL
